Title: To Thomas Jefferson from John O’Neill, 6 October 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir.
                            Baltimore 6th Octr. 1806.
                        
                        Having from time to time latterly saw inserted in the public Newspapers Communications of an acrimonious
                            Nature, And indeed levelled against the Diplomatic & Private Character of the Marquis de Cassa Yrujo the Spanish
                            M: Plenipotentiary from the Court of Madrid & what is still worse is attributed to him that he has more than once
                            made use of insolent & inflammatory language to your Excellency this however is best known to your Excellency. If
                            Such treatment has been shewed you, you are no doubt apprised of the
                            cause which should Occasion such unusual deviations from that necessary conduct & sly decorum which is
                            but the indispensable duty of every Diplomatic Agent from foreign Courts. On their Mission in this Country if there fore
                            such unwarranted conduct has been made use of by the Spanish Minister to your Excellency without legal cause & in
                            such case it should become no  from a foreign Court to take these
                            liberties whilst the Cheif or Sovereign of the Nation from which such Agents had been sent were only responsible for the
                            Conduct of its O[fficers] in this or any other Nation which is understood to be Governed by a regular System of Goverment. Should you there fore
                            act up to the general Opinion of suitible & impartial men that is to say if such has been the Conduct of the
                            Marquis de Cassa Yrujo & that his private as well as public Character is from the general Opinion in ed of him  &
                            beneath that of a Gentleman filling an important Communication Station. as a Minister from a Powerful &
                            respectable Nation. It most assuredly falls to the duty of the Cheif of the Executive Authority of this respectable Nation
                            with all his goodness of heart & Consideration as to the Well being of Mankind in Other
                            re[gions] as well as in America. to insist on the Goverment of his
                            Country to immedately recall him & his [Suite]. Another being
                            more deserable & in Call of denial to Order him hence & Should he make use of any indecorous language not
                            becoming the the majesty of a foreign nation toward the Executive Authority of the American Nation. to insist of the Goverment of his Nation for that necessary satisfaction. I
                            am again about seek Miss Patterson, at her Country house for the
                            last time the Baltimoreans have kept me in Gaol. as  ending this
                            morning & they also had the politeness to honour me with fetters. but I trust when these vessels Suit out by My
                            Father B receives their instructions signed by your Excellency next April, by the advice of Congress that there will
                            be little interruption to my departure to france in One of the Seventy fours Off Annapolis And I entertain but little fear
                            but that the Ship that I Shall embark in will be Match enough for One of the Same Metal belonging to great Britain if not ’will forfeit my head for a Shaving block to the  his Britannic Majesty So Called. I am with due respect
                        Your Excellencis Mo. Obt
                        
                            Jno: O’Neill
                            
                        
                    